Citation Nr: 1022033	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-18 260	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.  

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to service connection for tendonitis of the 
right elbow.  

4.  Entitlement to service connection for tendonitis of the 
left elbow.  

5.  Entitlement to an initial compensable evaluation for a 
right knee disability.  

6.  Entitlement to an initial compensable evaluation for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
October 1974 to October 2004.  

2.  On May 14, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, by VA FORM 21-0820, Report of General Information, 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  An 
appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2009).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2009).  In the present case, the 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


